UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 Amendment Number 6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NORTH TEXAS ENERGY, INC. (Exact name of Registrant as specified in its charter) Nevada 27-4556048 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 5057 Keller Springs Road, Suite 300 Addison, Texas 75001 469-718-5572 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Securities Transfer Corporation 2591 Dallas Parkway, Suite 102 Frisco TX 75034 972- 963-0012 (Name, address, including zip code, and telephone number, including area code, of agent for service) COPIES OF ALL COMMUNICATIONS TO: North Texas Energy, Inc. 5057 Keller Springs Road, Suite 300Addison, Texas 75001, 469-718-5572 Approximate date of commencement of proposed sale to public: As soon as practicable after this registration statement becomes effective. If any of the securities being registered are being offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accredited filer or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Amount of Registration Fee Common $ 2,000,000 $ 229.20 Total - $ 2,000,000 $ 229.20 (1)The proposed offering price per share was estimated solely for the purpose of calculating the registration fee pursuant to Rule 457 of Regulation C. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION8(A) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. Page 1 PRELIMINARY PROSPECTUS Subject to completion, dated November 19 , 2012 THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY JURISDICTION WHERE THE OFFER OR SALE IS NOT PERMITTED. North Texas Energy, Inc. 5057 Keller Springs Road, Suite 300 Addison, Texas 75001 469-718-5572 This prospectus relates to the sale of up to 2,000,000 shares of the common stock of North Texas Energy, Inc. Offering Made Without an Underwriter See the Section Offering-Plan of Distribution in the Prospectus This offering is self-underwritten and conducted on a “Best Efforts No Minimum basis and will end one year from the date that the registration statement is effective. No arrangement has been made to escrow funds received from the stock sales pending the completion of the offering. In that regard, proceeds from sales of the common stock will be delivered directly to the company as sales occur. Directly funding the company from the common stock sales exposes investors to significant risks as disclosed further in the section The Offering-Plan of Distribution. Because the offering has no set minimum and there is no plan to escrow the offering proceeds, the company may fail to raise enough capital to fund its business plan and operations and its possible that investors may lose substantially all of their investment. No underwriter or person has been engaged to facilitate the sale of shares of common stock in this offering. There are no underwriting commissions involved in this offering. The Company does not intend to sell any specific minimum number or dollar amount of securities but will use its best efforts to sell the securities offered. A Total of up to 2,000,000 Shares of Common Stock Par Value $ 0.00001 per Share Offered at $1.00 (One Dollar) Per Share OUR COMMON STOCK IS NOT TRADED ON ANY NATIONAL SECURITIES EXCHANGE AND IS NOT QUOTED ON ANY OVER-THE-COUNTER MARKET.THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD PURCHASE SHARES ONLY IF YOU CAN AFFORD A COMPLETE LOSS OF YOUR INVESTMENT. SEE “RISK FACTORS” BEGINNING ON FOR A DISCUSSION OF RISKS APPLICABLE TO US AND AN INVESTMENT IN OUR COMMON STOCK. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES, OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE Page 2 Table of Contents Page PROSPECTUS SUMMARY 4 HISTORY OF THE ORGANIZATION- NORTH TEXAS ENERGY, INC. 4 THE BUSINESS OF THE COMPANY 4 DESCRIPTION OF THE OIL AND GAS LEASE RIGHTS AND RESERVES 5 THE HAYNESVILLE & EAGLEFORD SHALE FORMATIONS 5 Haynesville Shale Formation 5 Eagleford Shale Formation 5 Information Related to Large Geological Shale Formations and Their Estimated Natural Resources 6 Oil Reserves-Technical Report on North Texas Energy Oil & Gas Leases 6 THE COMPANY'S BRIEF OPERATING HISTORY 6 THE OFFERING-PLAN OF DISTRIBUTION 6 Beginning and Cumulative Number of Shares Outstanding Based on Sales of Common Stock 8 SUMMARY CONSOLIDATED FINANCIAL DATA 8 RISK FACTORS 9 Lack of an Operating History 9 Lack of Profitable Operations in Recent Periods 10 Our Financial Position 10 Our Proposed Business is Inherently Risky 10 Environmental Impact Including New Legislation 10 Reliance on Experts 10 Our Business as a “Going Concern” 11 USE OF PROCEEDS 11 MANAGMENT'S DISCUSSION AND ANALYSIS 11 Overview 11 FINANCIAL CONDITION, CHANGES IN FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 Liquidity 12 Results of Operations 12 DIRECTORS, OFFICERS AND CONTROL PERSONS 12 COMPENSATION OF OFFICERS AND DIRECTORS 14 TRANSACTIONS WITH RELATED PERSONS AND CERTAIN CONTROL PERSONS 14 PLAN OF DISTRIBUTION 14 RECENT SALES OF UN-REGISTERED SECURTIES 15 FINANCIAL STATEMENTS-CONSOLIDATED FINANCIAL STATEMENTS 15 TABLE OF CONTENTS-SECTION F 15 NORTH TEXAS ENERGY, INC. NOTES TO THE FINANCIAL STATEMENTS 19 REMINGTON OIL AND GAS, INC. NOTES TO THE FINANCIAL STATEMENTS 31 LITIGATION 33 STOCK TRANSFER AGENT 34 LEGAL MATTERS 34 EXPERTS 34 WHERE YOU CAN FIND MORE INFORMATION 34 UNDERTAKINGS 34 SIGNATURES 35 EXHIBIT INDEX 36 Page 3 PROSPECTUS SUMMARY THIS SUMMARY HIGHLIGHTS SELECTED INFORMATION AND DOES NOT CONTAIN ALL THE INFORMATION THAT MAY BE IMPORTANT TO YOU. YOU SHOULD CAREFULLY READ THIS PROSPECTUS, ANY RELATED PROSPECTUS SUPPLEMENT AND THE DOCUMENTS WE HAVE REFERRED YOU TO IN “WHERE YOU CAN FIND MORE INFORMATION” ON18 BEFORE MAKING AN INVESTMENT IN OUR COMMON STOCK, INCLUDING THE “RISK FACTORS” SECTION BEGINNING ON . IN THIS PROSPECTUS, REFERENCES TO “ THE COMPANY,” “WE,” “US” AND “OUR” AND SO FORTH REFER TO THE MERGED OR COMBINED COMPANIES AS ONE ALTOGETHER SUBSEQUENT TO THE MERGERS AND COMBINATION OF THE RESPECTIVE BUSINESSES INTO NORTH TEXAS ENERGY, INC. AND ITS SUBSIDIARIES. HISTORY OF THE ORGANIZATION- NORTH TEXAS ENERGY, INC. PURCHASE AND SALE AGREEMENT WITH REMINGTON OIL AND GAS, INC. North Texas Energy, Inc. was organized in Nevada in January 2011. We are a combination of three companies, each originally founded for same purpose. The predecessor to NTE is Remington Oil and Gas, Inc. a Nevada corporation , and its predecessor is Remington Oil and Gas LLC a Texas Limited Liability Company. During 2009 and prior Remington Oil and Gas, LLC had acquired Oil Field leases in North Texas, in Upshur and Milam counties.In January 2010 Remington Oil and Gas, Inc. acquired all of the outstanding ownership interests of Remington Oil and Gas, LLC. In the process, Remington Oil and Gas, Inc., acquired the oil and gas leases in North Texas that had been previously assigned to Remington Oil and Gas, LLC. In January 2011 North Texas Energy, Inc. acquired Remington Oil and Gas, Inc. through a share exchange agreement. Also in January 2011 the Purchase and Sale agreement with Remington Oil and Gas, Inc., gave title to the oil and gas leases that were the property of Remington Oil and Gas, Inc. to North Texas Energy, Inc. The Purchase and Sale Agreement (see exhibit 2.2) transferred title of Remington’s well-head equipment to North Texas Energy, Inc. and provide d for the acquisition of all of the outstanding shares of Remington Oil and Gas, Inc. by North Texas Energy, Inc. in a one-for-one exchange. THE BUSINESS OF THE COMPANY North Texas Energy, Inc. (NTE) is a non-traditional Crude Oil and Natural Gas producing company. The company has acquired title to Oil and Natural Gas leases in the state of Texas in Milam and Upshur counties. The company controls 100% of the working interest in the Texas leases. There is substantial oil exploration and production currently in the areas in which the company holds ownership rights to the oil and gas reserves that the company seeks to bring to market. The company's business is the re-entering of oil fields containing formerly producing wells and oil reserves and employ methods to recover the remaining reserves of crude oil and natural gas. The company has now on its leased property a total of eighteen drilled wells having well head equipment installed. The wells and the well head equipment is that equipment used to bring the reserves of oil and natural gas to the surface and to store it or deliver it to market for sale. NTE is an “Enhanced Oil Recovery” (EOR) company. EOR is a term used to describe a variety of methods by which oil reserves are recovered from existing oil fields that were not completely exhausted using standard methods. We are not an “exploration company” in the sense that our business and our methods do not involve an attempt to explore for new oil reserves but rather to exploit existing known oil fields using other than “standard” recovery methods. In simplified terms, the "standard" methods of producing oil and natural gas from its location in natural reservoirs in the earth is to drill a relief (well) into the reservoir and allow the reservoir's crude oil to surface because of the natural pressure that exists in the reservoir structure underground. Once a well is finished and a well casing is in place the oil and natural gas will surface under its own pressure or with a small amount of suction introduced into the well. As the oil surfaces so does the natural gas.The gas and oil are separated and stored or delivered directly to market. Enhanced Oil Recovery methods identify the process(s) by which substantial amounts of oil and gas that remain in a field reservoir, after standard recovery methods are exhausted, can be recovered using a variety of methods of enhancing the natural pressure in a reservoir or using some other method to release additional trapped oil in the reservoir. EOR allows for the recovery of significantly more oil from the same field by introducing additional pressure or other geological changes in the reservoir. The original well, well casing and well head equipment, are used in the process. NTE intends initially to use an EOR method called "microbial injection" to induce pressure in its oil field reservoirs and allow for the remaining oil reserves to be recovered. Microbial injection is the process by which nutrients or compounds are injected into an oil field to allow for the natural enhancement of the movement and release of the oil out of the reserve.According to the U S Department of Energy Fossil Energy report on Oil and Natural Technologies “Enhanced Oil Recovery” "Conventional primary and secondary recovery operations often leave two-thirds of the oil in the reservoir at the time of abandonment. Enhanced oil recovery methods have the potential for recovering much of the remaining oil." - U.S. DOE. The concept is to use natural environmental reactions to improve the recovery of oil trapped in porous media in the reservoir or without sufficient pressure to allow the oil and gas to be expressed normally from the reservoir to above ground. In each different oil field, the method by which EOR can be successful is dependent on the oil field and reservoir structure. The uniqueness of each field may involve unique EOR methods which can be any combination of methods involving the use of expertise in the disciplines of geology, chemistry, and microbiology as well as fluid mechanics and a variety of engineering applications. Page 4 The company relies on the science and practice of qualified petroleum engineers to identify oil and gas reserves in oil fields that we wish to enter and begin producing operations (see “Petroleum Engineer's Report” in the supplemental information attached to this prospectus). Additionally, NTE will rely on oil reserve identification methods such as seismic analysis and interpretation. We rely on engineering analysis and written reports that indicate (based on professional opinion) the character and type of oil reserves that may be in any particular oil field (See the section on “Risk Factors” for more information). Once NTE identifies an attractive field, we attempt to enter into an agreement to acquire lease title to the field and begin the process of producing oil and natural gas from the field using currently known effective EOR methods. DESCRIPTION OF THE OIL AND GAS LEASE RIGHTS AND RESERVES In order to determine the cost-effectiveness and feasibility of the company’s plan to produce oil from its leased oil and gas properties a professional petroleum engineer’s Technical Report was commissioned by the company to determine the estimated hydrocarbon reserves in the geological structures under the ground leases. That report is included in this prospectus in Exhibit 99.1 and provides analytical data and conclusions that make estimates of the reserves the company holds title to in two separate geological formations that are known to be rich in hydrocarbon reserves including oil and natural gas. The formations are referred to as shale formations for their type of geological composition underground. These types of formations have recently been the focus of oil and natural gas exploration and production companies because they are predicted to contain significant amounts of recoverable crude oil and natural gas. The Technical Report in Exhibit 99.1 to this prospectus gives detailed information about the location and structure of the geology contained in the leases. The leases are recorded in the counties that they exist in and are on record and identified in the records of the Texas Railroad Commission who has regulatory management authority over oil and gas leases in the state of Texas. THE HAYNESVILLE & EAGLEFORD SHALE FORMATIONS Haynesville Shale Formation The company has property rights in two different established oil fields. In East Texas (Upshur County), the company holds leases in the East Texas Oil Field, within the “Haynesville Shale”. The Haynesville Shale is a geological formation that underlies parts of Arkansas, Louisiana and East Texas. The East Texas Oil Field (located in the Haynesville Shale formation) has been producing oil and natural gas for some time now and the company will focus its initial efforts in the East Texas Oil Field on implementing Enhanced Oil Recovery techniques. The company’s East Texas oil field leases would be the quickest wells to bring on-line and produce crude oil for sale. The New Diana field consists of seven existing non-producing wells on 348 acres. And it is estimated that 47,690 barrels of oil may be economically produced, net of royalty to the account of North Texas Energy, Inc. and will ‘Probably’ be produced by converting one well to disposal and producing the other six existing wells, after reworking, equipping all seven of the wells and installing the injection system necessary to automatically re-inject produced water. It is further estimated that a ‘Possible’ 299,449 gross barrels, 243,302 barrels, net of royalty to the account of North Texas Energy, out of the 3.4 million barrels of oil theoretically moveable based on official estimates that 80% of OOIP might be moveable through the use of Waterflooding augmented by polymer and microbes. Eagleford Shale Formation The company also has leased property in Milam County Texas in a geological formation referred to as the “Eagleford Shale Formation”. The Eagleford Shale Formation underlies much of South and East Texas and is also a hydrocarbon rich underground geological formation in which a significant amount of crude oil and natural gas exists.The M. W. Balch lease consists of eleven existing non-producing wells on 90.75 acres and there are no ‘Proved’ or ‘Probable’ reserves. it is estimated that that 142,263 gross barrels or 115,589 barrels net of royalty, to the account of North Texas Energy, Inc., might be economically produced, out of the of the original 1.3 million barrels calculated to be moveable at the 80% level in the Minerva sand through the use of Waterflooding augmented by polymer and microbes Page 5 Information Related to Large Geological Shale Formations and Their Estimated Natural Resources A great deal ofinformation is published and available from a variety of sources in the public domain and from private sources that detail the geology and hydrocarbon (crude oil and natural gas) producing activities and resources in both the Eagleford and Haynesville Shale Formations. A substantial amount is available via the World Wide Web (The Internet). Oil Reserves-Technical Report on North Texas Energy Oil & Gas Leases On its owned leases in Upshur and Milam counties Texas the company has Probable Developed and Possible Undeveloped Reserves of Crude Oil totaling 406,581 barrels as identified by the Petroleum Engineer’s Technical Reportand summarized in the table below. The Company’s Reserves Disclosures and other required disclosures related to Oil and Gas producing activities can be found in the Notes to the Financial Statements. Taking a statistical approach, we are 100% certain that 10% of the moveable oil can ultimately be produced and we are 10% certain that 100% of the moveable oil might be produced. NORTH TEXAS ENERGY INC. SUMMARYRESERVE QUANITY INFORMATON FOR THE YEAR ENDED DECEMBER 31, 2011 TOTAL CRUDE OIL USA-TEXAS Purchases of Minerals In Place Probable Developed-Non-Producing Reserves 47,690 47,690 47,690 Possible Un-Developed Non-Producing Reserves 358,891 358,891 358,891 406,581 406,581 406,581 Total Reserves Entity's Share (81.25% ) 330,347 330,347 330,347 THE COMPANY'S BRIEF OPERATING HISTORY The company had no field operations or activity in 2009 and has not had any in 2011. Although the company is not currently operating in the field, it had brief field operations during 2010. Beginning in 2010, the company obtained funding from the private sale of its common stock (see the section "Recent Sales of Unregistered Securities" for more information). Along with the use of those funds and trade credit, the company began refurbishing and repairing the wells existing on the leased property for production and use. Working capital in the form of approximately $206,000 in cash from unregistered common stock sales along with trade credit from suppliers and contractors of $98,000 was used in the process.
